Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
17, 2017, but effective upon June 14, 2017 (the “Effective Date”), by and
between Ecoark Holdings, Inc., a Nevada corporation (the “Company”) and Stephen
Dacus, an individual residing at 1701 N. Applebury Dr., Fayetteville, AR 72701
(the “Executive”).

 

RECITALS:

 

WHEREAS, the Company is engaged in the business of Technology and Financial
holdings and investments (the “Business”);

 

WHEREAS, the Executive has extensive experience in areas directly or indirectly
related to the Business of the Company;

 

WHEREAS, the Company believes retaining the Executive as a senior executive will
be beneficial to the Company; and

 

WHEREAS, the Executive and the Company have agreed to enter into this Agreement
on the following terms and conditions;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants contained herein, agree as follows:

 

1.       Employment.

 

1.1       The Company hereby employs the Executive, and the Executive accepts
such employment, as General Counsel of the Company. The Executive agrees, during
the Employment Term (as defined in Section 2 hereof), to perform such duties as
are reasonably assigned to him by the Chief Executive Officer of the Company
(the “CEO”) or Chief Financial Officer of the Company (the “CFO”) and which are
normally associated with the position of General Counsel. Executive shall report
to the CEO with a solid line and to the Chairman of the Board with a dotted
line.

 

1.2       During his employment, the Executive will devote sufficient time,
skill and attention to the performance of his duties on behalf of the Company.

 

2.       Term of Employment Agreement. Unless earlier terminated pursuant to the
provisions of Section 6 hereof, the term of the Executive’s employment hereunder
shall commence on the Effective Date and end on the Third anniversary of the
Effective Date (the “Initial Term”). Thereafter, the term of this Agreement
shall automatically renew for successive one-year terms (each a “Renewal Term”,
and together with the Initial Term, the “Employment Term”), unless earlier
terminated pursuant to the provisions of Section 6 hereof, provided, however,
the parties may mutually agree in writing to alter any of the terms herein
during the Renewal Term.

 

 

 

 

3.       Compensation.

 

3.1       The Company agrees to pay, and the Executive agrees to accept, as
compensation for services to be rendered by the Executive in any capacity to the
Company or its affiliates during the Employment Term, a salary of $180,000 per
annum (subject to such deductions and withholdings as may be required by law or
by further agreement with the Executive) (the “Base Salary”), payable in
accordance with the standard payroll practices of the Company. During the
Employment Term, on each anniversary of the Effective Date, the Executive’s Base
Salary shall be adjusted to provide for all cost of living increases based upon
the percentage increase (if any) in the Consumer Price Index for All Urban
Consumers, prepared by the United States Bureau of Labor Statistics, or any
successor thereto, over said Index in effect at the commencement of the
preceding calendar year. In addition to the foregoing, the Executive’s Base
Salary shall be subject to annual performance reviews by the CEO which may
further increase the Base Salary from time to time at the discretion of the CEO.
Any such increase shall be added to the Base Salary then being paid to the
Executive, and the sum thereof shall then become the Base Salary for each
successive year, until further adjusted in accordance with the provisions of
this Section 3.1.

 

3.2       The Company agrees to award to the Executive shares of restricted
stock as detailed on Schedule A hereto.

 

4.       Additional Benefits. During the Employment Term, the Company shall
provide the following additional benefits to the Executive (collectively, the
“Benefits”):

 

4.1       The Executive shall receive two (2) weeks of paid time off (“PTO”)
during the first calendar year (pro-rated for partial calendar years of
employment) and three (3) weeks starting the second year of employment. PTO
shall be taken in accordance with the policy of the Company in effect from time
to time and all paid holidays given by the Company to other executives. PTO not
taken in any calendar year may be, in the sole discretion of the Executive, (a)
rolled over in full to the following year; (b) paid out in full; or (c) paid out
in part with the remainder of such PTO rolling over to the following year. Any
unused PTO shall be paid out in full to the Executive at the time of Executive’s
termination by either party and for any reason.

 

4.2       If applicable, the Company shall reimburse the Executive for all
reasonable, ordinary and necessary business expenses incurred by Executive in
the performance of his duties hereunder, including reasonable, ordinary and
necessary business travel and entertainment expenses. The Executive shall
furnish to the chief financial officer of the Company (or such other executive
officer of the Company (other than the Executive) as may be appropriate) such
receipts and records as the Company may require to verify the foregoing expenses
no later than sixty (60) days from accrual. Expenses to be reimbursed by the
Company shall include, without limitation, reasonable expenses incurred by the
Executive in relocating to Rogers, Arkansas, up to $5,000.

 

4.3       The Company shall provide the Executive with health insurance,
disability insurance, and other welfare benefits, and other perquisites, if any,
that may be offered to other executives of the Company and in effect from time
to time, subject to the benefits’ provisions, eligibility rules and other terms
and conditions thereof. The Company shall retain the exclusive right to modify
or amend any of these benefits so offered, in the CEO’s discretion at some point
following the Effective Date, provided, however, that the Company shall continue
to provide the executive with health and disability insurance benefits that are
substantially no less favorable than those offered by the Company to the
Executive as of the Effective Date.

 

 2 

 

 

4.4        In addition to the foregoing, the Executive shall be entitled to
participate in (a) the Company’s 401(k) and other similar pension programs
offered to the employees or executives of the Company, as applicable; (b) upon
the initiation of a Company bonus program, the Executive shall be eligible to
receive an annual bonus (“Bonus”), which Bonus shall be determined in the sole
discretion of the CEO; and (c) upon the creation of a Company incentive stock
option plan, the Executive shall be eligible to participate in such plan on an
annual basis with any awards pursuant thereto being awarded in the sole
discretion of the CEO.

 

4.5        The Executive shall be entitled, at all times, to the benefit of the
maximum indemnification and advancement of expenses available from time to time
under the Company’s officers and directors insurance, and certificate of
incorporation, and if not set forth therein, to the maximum extent available
under the laws of the state of Delaware.

 

5.       Insurance. The Company may, in its discretion, purchase or renew
insurance on the life of the Executive, with the Company or one or more lenders
to the Company as beneficiary in an amount determined by the Company or such
lenders from time to time. The Executive agrees to submit to medical
examinations and otherwise to reasonably cooperate with the Company and any such
lenders in connection with obtaining such insurance. Upon termination of the
Executive’s employment other than due to his death, the Company agrees to
transfer ownership of any insurance policies on the life of the Executive to the
Executive within thirty (30) days of termination of employment and at no cost to
the Executive, provided that the Executive agrees to pay for all future premiums
which may be due and owing with respect to such policies.

 

6.       Termination.

 

6.1       During the Employment Term, the Company may terminate the Executive’s
employment immediately at any time for “Just Cause”, in which event the
Executive shall have no further rights under this Agreement, except the right to
receive the Base Salary and the Benefits, respectively, hereunder up to the date
of termination by the Company of the Executive’s employment hereunder. The term
“Just Cause” shall mean any of the following: (a) any act or omission by the
Executive which constitutes willful misconduct materially related to the
Company; (b) any fraud, misappropriation or embezzlement by the Executive
involving properties, assets or funds of the Company; (c) a conviction of the
Executive for a felony or a criminal act involving moral turpitude; (d) any
material breach of any fiduciary duty owed by the Executive to the Company; or
(e) any material breach of Section 7 hereof.

 

6.2       During the Employment Term, the Company may, upon six (6) months’
written notice to the Executive, terminate the Executive’s employment at any
time other than for “Just Cause”. The Company may direct the Executive not to
report to work during all or any portion of the period following its delivery or
receipt of this written termination notice. Except as otherwise provided in
Sections 6.3, 6.4 and 6.5, in the event the Company terminates the Executive’s
employment other than for “Just Cause”, the Executive shall have no further
rights under this Agreement except the right to receive his Base Salary for a
period of six (6) months (the “Severance Period”). Further, the Company shall
pay the cost of continuation coverage for benefits under COBRA or similar state
laws during the Severance Period.

 

 3 

 

 

6.3       In the event of the Executive’s death during the Employment Term, this
Agreement shall terminate automatically as of the date of the Executive’s death,
and the Executive’s executor, administrator or other legal representative shall
have no further rights hereunder, except the right to receive the Base Salary
and the Benefits, to the extent applicable, up to the date of the Executive’s
death. Notwithstanding anything else herein to the contrary, in the case of a
termination of employment due to the Executive’s death, the Company may satisfy
its obligation owing to the Executive hereunder by making available to the
Executive a group term life insurance policy or policies on the life of the
Executive. The aggregate death benefit payable under such policy or policies
shall be credited against the amounts otherwise payable by the Company pursuant
to this Subsection 6.3.

 

6.4       The Executive may terminate this Agreement during the Employment Term
for Good Reason. For purposes of this Agreement, ”Good Reason” shall mean that,
during the Employment Term, without the Executive’s consent: (a) the Executive
is no longer appointed by the CEO to serve as a corporate officer of the
Company; (b) the Executive experiences a material diminution in his duties and
responsibilities and the Executive no longer reports directly to the CEO or
other higher Company authority; (c) a reduction has been made in the Executive’s
Base Salary; (d) the Company requires the Executive to be based at an office or
location which is more than fifty (50) miles from the Company’s corporate
office; or (e) the Company has breached a material obligation contained in this
Agreement. The Executive’s resignation for Good Reason shall be effective upon
thirty (30) days written notice to the Company; and the Executive shall have no
further rights under this Agreement except the right to receive amounts due
during the Severance Period.

 

6.5       If the Company determines that the Executive, by reason of any
illness, disability or incapacity, is unable to perform his duties under this
Agreement for a period of ninety (90) consecutive days (or shorter periods
aggregating to one hundred twenty (120) days in any twelve month period)
(“Disability”), the Company may terminate the Executive’s employment as of the
last day of such ninety (90) or one hundred twenty (120) day period, as the case
may be, or as of another day thereafter, provided the Executive remains unable
to perform his duties hereunder as a result of the Disability. The Executive or
his duly appointed representative, if one is appointed, shall have no further
rights hereunder, except the right to receive (a) the Base Salary and the
Benefits, to the extent applicable, up to the date of termination by the Company
of the Executive’s employment; and (b) disability insurance payments which the
Executive is entitled to receive under any applicable plans or policies to the
extent such policies exist for the benefit of the Executive. Notwithstanding the
foregoing, if the Executive suffers a Disability, and his employment hereunder
is not terminated, the Executive shall be entitled to receive any amounts owing
to him hereunder, less any disability insurance payments which the Executive is
entitled to receive under any plans the premiums of which are paid for by the
Company.

 

6.6        Upon the termination of the Executive’s employment pursuant to this
Section 6, the Executive shall have no further rights under this Agreement
except as expressly provided above in this Section 6.

 

 4 

 

 

7.       Non-Competition, Non-Interference and Non-Disclosure. The Executive
acknowledges that: (a) for purposes of this agreement, the “Restricted Business”
shall mean the Business; (b) the Company has developed Confidential Information
(defined in Section 7.4); and (c) the agreements and covenants contained in this
Section 7 are essential to protect the Restricted Business of the Company. In
order to induce the Company to employ the Executive, and without affecting the
obligations of the Executive under any other restrictive covenants which may be
in effect, the Executive covenants and agrees as follows:

 

7.1       During the period commencing on the Effective Date and ending on the
expiration of six (6) months from the date of termination of the Executive’s
employment with the Company by any party and for any reason other than by the
Executive for Good Reason (the “Restricted Period”), neither the Executive nor
any entity of which 50% or more of the beneficial ownership is held by the
Executive and/or his related family members (the “Controlled Entity”) will,
anywhere in the state of Arkansas, directly or indirectly own, manage or
operate, any business which competes with the Restricted Business (a
“Competitive Business”) without the written consent of the CEO, provided,
however, that this Section 7.1 shall not prohibit the Executive from (a) owning
or investing in entities engaged in businesses related to, but not competing
with, the Restricted Business and (b) becoming an employee of a Competitive
Business provided his job responsibilities as an employee of such Competitive
Business are unrelated to product lines or services which constitute the
Restricted Business.

 

7.2       During the Restricted Period, neither the Executive nor any Controlled
Entity will directly or indirectly solicit, induce or influence any material
customer, supplier or any other person which has a business relationship with
the Company to discontinue or reduce the extent of such relationship with the
Company.

 

7.3       During the Restricted Period, neither the Executive nor any Controlled
Entity will recruit, solicit or otherwise induce or influence any key employee
of the Company to discontinue such employment or agency relationship with the
Company. Nothing herein shall prevent the Executive from providing a letter of
recommendation to an employee with respect to a future employment opportunity.

 

7.4       During the Restricted Period, neither the Executive nor any Controlled
Entity will disclose to anyone, or use or otherwise exploit for the Executive’s
or any Controlled Entity’s own benefit or for the benefit of anyone other than
the Company, any confidential information of the Company related to the
Restricted Business (hereinafter referred to as “Confidential Information”). The
term “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, (a) information that becomes generally
available to the public other than as a result of a disclosure by the Executive
or a Controlled Entity or any agent or other representative thereof; or (b) the
individual work product of the Executive not related to the Restricted Business.
Neither the Executive nor any Controlled Entity shall have any obligation
hereunder to keep confidential any Confidential Information to the extent
disclosure of any thereof is required by law, or determined in good faith by the
Executive to be necessary or appropriate to comply with any legal or regulatory
order, regulation or requirement; provided, however, that in the event
disclosure is required by law, the Executive or the Controlled Entity concerned
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order.

 

 5 

 

 

7.5       In the event of the termination or expiration of this Agreement, the
covenants and agreements contained in this Section 7 shall survive, shall
continue thereafter, and shall not expire unless and except as expressly set
forth in such Section.

 

7.6       Upon termination of his employment, the Executive shall immediately
destroy or surrender to the Company all Confidential Information of the Company.

 

8.       No Limitations. The Executive represents that his/her performance of
all the terms of this Agreement and performance of his duties as an employee of
the Company do not and will not breach any agreement with any prior employer or
other party to which the Executive is a party (including without limitation any
non-disclosure or non-competition agreement), and that the Executive will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

9.       Headings. The section headings of this Agreement are for convenience of
reference only and are not to be considered in the interpretation of the terms
and conditions of this Agreement.

 

10.       Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered personally; (b) if sent by facsimile, when
receipt thereof is acknowledged at the telecopy number below; (c) the day
following the day on which the same has been delivered prepaid for overnight
delivery to a national air courier service; or (d) five (5) business days
following deposit in the United States Mail, certified, postage prepaid.

 

11.       Waiver of Breach. No waiver by either party of any condition or of the
breach by the other of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition, or of the breach of any other term or covenant
set forth in this Agreement. The failure of either party to exercise any right
hereunder shall not bar the later exercise thereof.

 

12.       Binding Nature; Assignment. This Agreement shall inure to the benefit
of and be binding on the parties and their respective successors in interest,
and shall not be assignable by either party without the written consent of the
other; provided that nothing in this Section shall preclude the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death, or the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to which they become
entitled to the person or persons entitled thereto; and provided further that
nothing in this Section shall preclude the Company from assigning any or all of
its rights hereunder to any third party. Notwithstanding anything to the
contrary herein, an “assignment” of this Agreement shall include, without
limitation, any transaction which directly or indirectly constitutes any
liquidation or dissolution of the Company; the sale, assignment, transfer or
conveyance of fifty percent or more of the ownership interests in the Company;
sale, assignment, transfer, or conveyance of control of the right to manage the
direction and business of the Company; sale of all or substantially all of the
assets of the Company; or similar transaction designed to effect a sale of the
Business.

 

 6 

 

 

13.       Governing Law. This Agreement is entered into and shall be construed
in accordance with the laws of the State of Arkansas, without giving effect to
conflict of laws principles thereof requiring application of the substantive
laws of another jurisdiction.

 

14.       Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
or unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.

 

15.       Compliance with Section 409A.

 

It is the intention of the parties that all payments and benefits under this
Agreement shall be made and provided in a manner that is either exempt from or
intended to avoid taxation under Section 409A of the Internal Revenue Code and
the rules, regulations and notices thereunder (“Code Section 409A”), to the
extent applicable.  Any ambiguity in this Agreement shall be interpreted to
comply with the above.  The Executive acknowledges that the Company has made no
representations as to the treatment of the compensation and benefits provided
hereunder and the Executive has been advised to obtain his own tax advice.  Each
amount or benefit payable pursuant to this Agreement shall be deemed a separate
payment for purposes of Code Section 409A.  For all purposes under this
Agreement, any iteration of the word “termination” (e.g., “terminated”) with
respect to the Executive’s employment shall mean a separation from service
within the meaning of Code Section 409A.

 

To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Agreement is subject to Code Section 409A, (A)
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided hereunder during any one calendar year shall not affect the amount
of such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; provided, however, that the foregoing
shall not apply to any limit on the amount of any expenses incurred by the
Executive that may be reimbursed or paid under the terms of the Company’s
medical plan, if such limit is imposed on all similarly situated participants in
such plan; (B) all such expenses eligible for reimbursement hereunder shall be
paid to the Executive no later than December 31st of the calendar year following
the calendar year in which such expenses were incurred or such earlier date as
provided under the Company’s policies; and (C) the Executive’s right to receive
any such reimbursements or in-kind benefits shall not be subject to liquidation
or exchange for any other benefit.

 

Notwithstanding anything else in this Agreement to the contrary, if any payments
or benefits under this Agreement, constitute “nonqualified deferred
compensation” subject to Code Section 409A at the date of employment
termination, then such payment, to the extent required under Code Section 409A,
shall be made (or begin to be made) six months and one day after the Executive’s
“separation from service” as defined in Code Section 409A(a)(2)(A)(i) (or if
earlier the date of the Executive’s death), if the Executive is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and as reasonably
determined in good faith by the Company

 

16.       Entire Agreement. This Agreement constitutes the full and complete
understanding and agreement of the Executive and the Company respecting the
subject matter hereof, and supersedes all prior understandings and agreements
concerning the subject matter hereof, oral or written, express or implied. This
Agreement may not be modified or amended orally, but only by an agreement in
writing, signed by the parties hereto.

 

17.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same instrument.

 

18.       Board Approval. This Agreement is subject to the approval of the
Compensation committee.

 

[Signature Page to Follow]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  EXECUTIVE:         /s/ Stephen Dacus   Stephen Dacus         COMPANY:        
ECOARK HOLDINGS, INC.         By: /s/ Jay Puchir   Name: Jay Puchir   Title:
Chief Executive Officer

 

[Signature Page to Employment Agreement]

 

 8 

 

 

Schedule A

Stock Award Details

 

1.The Executive will be granted 270,000 common shares of Ecoark Holdings, Inc.
in accordance with the Company’s 2017 Stock Incentive Plan and terms below.

 

Vesting Details

 

Performance Based Grant– 75,000 shares will be vested in three (3) annual
installments of 25,000 shares per year. The shares will be vested based on a
satisfactory annual performance review beginning on the first anniversary of
Executive’s employment.

 

Schedule:

 

June 1st, 2018 – 25,000
June 1st, 2019 – 25,000
June 1st, 2020 – 25,000

 

Service Based Grant – 195,000 shares will be vested based on the following
service schedule:

 

16,250 shares per quarter vested in twelve (12) quarterly installments beginning
September 1, 2017 and ending June 1, 2020.

 

2.Executive must be employed by the Company to receive these shares in
accordance to the Agreement.

 

 

 



 

